Case: 15-14126   Date Filed: 10/03/2016   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14126
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:13-cr-00228-MJG-MCR -1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                               versus

RONDELL SCOTT HEDRICK,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 3, 2016)

Before JORDAN, JULIE CARNES, and ANDERSON, Circuit Judges.

PER CURIAM:
                   Case: 15-14126        Date Filed: 10/03/2016      Page: 2 of 6


          Defendant-Appellee Rondell Hedrick appeals from a final judgment of the

United States District Court for the Middle District of Florida denying Hedrick’s

motion for a judgment of acquittal as to the charge of having committed wire fraud

in violation of 18 U.S.C. § 1343. 1 Hedrick argues on appeal that the district court

erred in denying his motion because the Government failed as a matter of law to

prove the accusation beyond a reasonable doubt. After careful review of the briefs

and relevant parts of the record, we affirm.

          This case arises out of a criminal indictment filed on December 18, 2013

charging that Hedrick engaged in a scheme and artifice to defraud by means of an

internet website advertising various purported investment opportunities, including

an investment into world gold markets, in violation of 18 U.S.C. § 1343. The

indictment charged that, among other false representations, the website advertised

that Hedrick’s corporation, Hedrick Consulting, Inc., bought gold in any quantity

for cash in Dubai, United Arab Emirates, Accra, Ghana, and other places. As part

of this scheme, Hedrick pitched a purportedly profitable international gold
1
    Section 1343 provides in relevant part that:

                 “Whoever, having devised or intending to devise any scheme or
                 artifice to defraud, or for obtaining money or property by means of
                 false or fraudulent pretenses, representations, or promises,
                 transmits or causes to be transmitted by means of wire, radio, or
                 television communication in interstate or foreign commerce, any
                 writings, signs, signals, pictures, or sounds for the purpose of
                 executing such scheme or artifice, shall be fined under this title or
                 imprisoned not more than 20 years, or both.”

18 U.S.C. § 1343.


                                                   2
               Case: 15-14126    Date Filed: 10/03/2016    Page: 3 of 6


investment opportunity to a Confidential Source (“CS”) who held himself out as a

principal of a charitable organization. Hedrick allegedly made numerous false

representations to the CS, including that Hedrick regularly buys gold and has

business relationships with gold mines and precious metals refineries throughout

the world. Hedrick communicated with the CS via cellular telephone and email to

discuss the proposed gold investment scheme and to send documents including a

Promissory Note and a Purchase and Sales Agreement to attempt to consummate

the CS’s investment of $500,000.00. After meeting with the CS at a hotel in

Jacksonville, Florida to close the deal, Hedrick was confronted by law

enforcement.

      Hedrick’s indictment led to a jury trial held October 20–23, 2014. Following

the close of the Government’s case-in-chief, Hedrick moved for a judgment of

acquittal pursuant to Federal Rule of Criminal Procedure 29(a). The district court

denied the motion without prejudice. At the close of evidence, Hedrick renewed

his motion pursuant to Rule 29(a). The district court again denied the motion. The

jury returned a verdict finding Hedrick guilty as charged.

      We evaluate the sufficiency of the evidence de novo, reviewing the evidence

in the light most favorable to the government and drawing all reasonable

inferences in favor of the jury’s verdict. United States v. Jernigan, 341 F.3d 1273,

1278 (11th Cir. 2003). “If there is a lack of substantial evidence . . . from which a



                                          3
              Case: 15-14126     Date Filed: 10/03/2016    Page: 4 of 6


reasonable fact-finder could find guilt beyond a reasonable doubt, the conversion

must be reversed.” United States v. Mieres-Borges, 919 F.2d 652, 656 (11th Cir.

1990). However, this Court “will affirm a conviction so long as ‘any rational trier

of fact could have found the essential elements of the crime beyond a reasonable

doubt.’” United States v. Croteau, 2016 WL 1399456, at *8 (11th Cir. Apr. 11,

2016) (quoting United States v. Hunt, 526 F.3d 739, 744 (11th Cir. 2008)). We

review the district court’s denial of a motion for judgment of acquittal de novo.

United States v. Descent, 292 F.3d 703, 706 (11th Cir. 2002).

      To prove wire fraud in violation of § 1343, the government must show

beyond a reasonable doubt that the defendant intentionally (1) participated in a

scheme or artifice to defraud; and (2) used the interstate wires to carry out that

scheme. United States v. Langford, 647 F.3d 1309, 1320 (11th Cir. 2011). A

scheme to defraud requires proof of material misrepresentations, or the omission or

concealment of material facts. United States v. Hasson, 333 F.3d 1264, 1270–71

(11th Cir. 2003). A material misrepresentation is one having a natural tendency to

influence, or capable of influencing, the decision maker to whom it is addressed.

Id. at 1271 (citing Neder v. United States, 527 U.S. 1, 25 (1999)). We have held

that the mail fraud statute— and hence the wire fraud statute—prohibits “any

scheme or artifice to defraud,” no matter how fanciful and without regard to

whether a person of ordinary prudence and comprehension would rely upon the



                                           4
              Case: 15-14126     Date Filed: 10/03/2016    Page: 5 of 6


misrepresentation. United States v. Svete, 556 F.3d 1157, 1169 (11th Cir. 2009)

(en banc) (emphasis in original); see also United States v. Bradley, 644 F.3d 1213,

1239 n.57 (11th Cir. 2011).

      Hedrick argues on appeal that there was insufficient evidence as a matter of

law to prove beyond a reasonable doubt that he was guilty of committing wire

fraud in violation of 18 U.S.C. § 1343. Specifically, while Hedrick admits that he

used interstate wire transmissions for the purpose of communicating with the CS

with regards to the proposed gold investment scheme at issue, he claims that the

Government failed to show beyond a reasonable doubt that that the transaction was

fraudulent or that he possessed the requisite intent to defraud. In brief, Hedrick

insists that he cannot be found guilty of committing wire fraud because he had full

intention to carry through with the proposed gold investment scheme.

      We disagree. The record contains ample evidence to support a finding that

that Hedrick intentionally participated in a scheme to defraud in violation of §

1343. The record shows that Hedrick made numerous misrepresentations

calculated at influencing the CS to invest in gold through his consulting firm. For

instance, Hedrick represented himself as an established and successful

international gold dealer who had completed “hundreds of joint ventures” in

various investment categories and that he had completed enough large-quantity

gold deals to make gold-dealing his “primary” business. In fact, Hedrick had



                                          5
              Case: 15-14126     Date Filed: 10/03/2016   Page: 6 of 6


completed no such deals. Indeed, Hedrick admitted that had never bought as much

as a kilogram of gold. Hedrick also claimed to have an established banking

relationship with Soleil Chartered Bank, off-shore earnings, a license, gold in

Liberia, “people on the ground” in West Africa, his own plane, and a reputation for

conducting “ground buys in Accra.” All of this was simply false. Even if we were

to credit Hedrick’s argument on appeal that he ultimately intended to go through

with the proposed gold investment, the calculated use of these material

misrepresentations to induce the CS to enter into the transaction was itself a

scheme or artifice to defraud. We therefore have no difficulty holding that there

was sufficient evidence to convict.

      The judgment of the district court is affirmed.

AFFIRMED.




                                          6